DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18) in the reply filed on 05-17-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-17-2021.

Information Disclosure Statement
The second IDS filed 12-19-2019 appears to be a duplicate of the first IDS filed on the same date.  Therefore, the second IDS has been crossed out, but the references have been considered since they all appear on the first IDS.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumoel (U.S. Pub. 2016/0305805).

Regarding claim 1, Baumoel discloses (Figs. 1-6) a fluid meter (see par. [0002]) with 
a fluid housing 101/102 (i.e. pipe: [0020] and enclosure: [0036]), which comprises a fluid inlet (left side in Fig. 6), a fluid outlet (right side in Fig. 6) and a fluid channel (the pipe between the inlet and outlet: see Fig. 6), which extends between the fluid inlet and the fluid outlet (as shown in Fig. 6) and which is fluidically coupled to the fluid inlet and the fluid outlet (as shown in Fig. 6), 
wherein the fluid housing 101/102 has a side facing the fluid channel (i.e. the section of the pipe wall where the transducer are placed: see Figs. 1 and 6), to which a fluid-measuring module is assigned (i.e. the section of the pipe wall, the transducers, and circuitry: as shown in Fig. 1), which is in direct contact with a fluid flowing through the fluid channel at a fluid-side interface (i.e. includes the wall of the pipe itself: see Figs. 1 and 6), 
wherein the fluid-measuring module is surrounded by the fluid housing 101 (as shown in Fig. 1), 


Regarding claim 2, Baumoel discloses (Figs. 1-6) the fluid-measuring module has at least one acoustic signal transformer 111/121 [0021], which is equipped to at least one of emit and measure the surface wave and a bulk wave (as shown in Fig. 6; [0021]).

Regarding claim 3, Baumoel discloses (Figs. 1-6) at least one reflection point for the bulk wave (as shown in Fig. 6) is provided on an inner wall of the fluid channel 102 (Fig. 6).

Regarding claim 4, Baumoel discloses (Figs. 1-6) the fluid-measuring module has a cavity (within the enclosure: see Fig. 1), in which the acoustic signal transformer 111/121 is arranged (as shown in Fig. 1).

Regarding claim 6, Baumoel discloses (Figs. 1-6) the fluid-measuring module comprises a metallic base body (i.e. the pipe or cover can be metal: [0021]/[0036]).

Regarding claim 7, Baumoel discloses (Figs. 1-6) the fluid housing is manufactured from a plastic (i.e. the pipe or cover can be plastic: [0036]/[0048]).



Regarding claim 15, Baumoel discloses (Figs. 1-6) the fluid inlet and the fluid outlet in each case have a round cross section (as shown in Figs. 1 and 6).

Regarding claim 16, Baumoel discloses (Figs. 1-6) the fluid channel is formed in one piece with at least one of the fluid inlet and the fluid outlet (as shown in Fig. 6).

	
Regarding claim 18, Baumoel discloses (Figs. 1-6) a damping element 303 [0055] is provided at least at one end of the fluid-measuring module (i.e. the electrode segments 303 can act as a damping element: [0026]/[0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baumoel (U.S. Pub. 2016/0305805) in view of Ploss et al. (U.S. Pub. 2019/0025112).

Regarding claims 5 and 17, Baumoel is applied as above, but does not disclose the fluid-measuring module has a reduced wall thickness in the area of the acoustic signal transformer; and the fluid housing comprises a measuring channel section, which extends along an indentation in the fluid housing, in which the fluid-measuring module is arranged.
Ploss discloses (Figs. 1-2) the fluid-measuring module has a reduced wall thickness (at wall 8: see Figs. 1 and 2; [0045]) in the area of the acoustic signal transformer (as shown in Figs. 1 and 2); and the fluid housing comprises a measuring channel section (at wall 8: see Figs. 1 and 2; [0045]), which extends along an indentation in the fluid housing (as shown in Figs. 1 and 2), in which the fluid-measuring module is arranged (as shown in Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baumoel’s device so that the fluid-measuring module has a reduced wall thickness in the area of the acoustic signal transformer; and the fluid housing comprises a measuring channel section, which extends along an indentation in the fluid housing, in which the fluid-measuring module is arranged, as taught by Ploss.
.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumoel (U.S. Pub. 2016/0305805) in view of Muller (U.S. Pub. 2007/0062305).

Regarding claims 8 and 10, Baumoel is applied as above, but does not disclose the fluid housing is an injection-moulded part; and the fluid housing is injection- moulded around the fluid-measuring module.
Muller discloses (Figs. 1-2) the fluid housing is an injection-moulded part (see pars. [0030] and [0034]); and the fluid housing is injection- moulded around the fluid-measuring module [0034].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baumoel’s device so that the fluid housing is an injection-moulded part; and the fluid housing is injection- moulded around the fluid-measuring module, as taught by Muller.
Such a modification would make the manufacturing process easier (Muller: [0030]).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baumoel (U.S. Pub. 2016/0305805) in view of Baumoel (U.S. Patent 6,418,796).

Regarding claims 11, 12, and 14, Baumoel’s 2016 publication is applied as above, but does not disclose at least one of a reflector insert and a further fluid-measuring module is 
Baumoel’s ′796 patent discloses (Fig. 1) a reflector insert 26 (col. 4, lines 1-4) is provided on the side of the fluid channel opposite the fluid-measuring module (as shown in Fig. 1); the reflector insert is also surrounded by the fluid housing 16 (as shown in Fig. 1); and the fluid-measuring module is connected to the reflector insert 26 by two side walls (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Baumoel’s 2016 publication so that at least one of a reflector insert and a further fluid-measuring module is provided on the side of the fluid channel opposite the fluid-measuring module; at least one of the reflector insert and the further fluid-measuring module is also surrounded by the fluid housing; and the fluid-measuring module is connected to at least one of the reflector insert and the further fluid-measuring module by two side walls, as taught by Baumoel’s ′796 patent.
Such a modification would enhance the propagation and coherence of the sonic waves (Baumoel’s ′796 patent – col. 4, lines 21-27).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baumoel (U.S. Pub. 2016/0305805) in view of Baumoel (U.S. Patent 6,418,796), and further in view of Lang et al. (U.S. Pub. 7,287,436).


Lang discloses (Figs. 1-3) the fluid-measuring module 12, together with the opposite reflector insert 22 (col. 4, lines 25-28) forms a channel-like insert unit (as shown in Figs. 2 and 3: col. 3, lines 51-52; col. 4, lines 25-28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Baumoel’s device so that the fluid-measuring module, together with at least one of the opposite reflector insert and the further fluid- measuring module, forms a channel-like insert unit, as taught by Lang.
Such a modification may be used to reduce turbulence, improving the flow detection (Lang: col. 2, lines 25-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852